Case 5:18-cv-00420-SMH-MLH Document 194 Filed 10/08/20 Page 1 of 6 PageID #: 3922




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION

  COREY ALLEN                                      CIVIL ACTION NO. 18-420

  VERSUS                                           JUDGE S. MAURICE HICKS, JR.

  ROYAL TRUCKING COMPANY,          MAGISTRATE JUDGE HORNSBY
  EMMETT BATTLE, KANSAS
  CITY SOUTHERN RAILWAY COMPANY,
  AND THE CHEROKEE INSURANCE COMPANY

                                  MEMORANDUM RULING

         Before the Court is a Motion for Partial Summary Judgment (Record Document

  132) filed by Defendant Royal Trucking Company (“Royal”). Royal’s motion seeks

  dismissal of Plaintiff Cory Allen’s (“Plaintiff” or “Allen”) and Cross-Claimant Kansas City

  Southern Railway Company’s (“KCS”) claims of “negligent hiring, training, instruction,

  supervision, following and enforcing proper procedures, rules, and industry standards,

  entrustment, and retention and unknown alleged violations of federal law, regulation and

  rules.” Record Document 132. Royal contends the claims of direct negligence against it

  must be dismissed because Royal has stipulated that its employee, Emmett Battle

  (“Battle”), was acting within the course and scope of his employment at the time of the

  incident. For the reasons set forth below, Defendant’s motion is hereby GRANTED.

  Plaintiff and KCS’s claims for negligent hiring, training, and supervision against Royal are

  DISMISSED.

                     FACTUAL AND PROCEDURAL BACKGROUND

         On or about January 22, 2018, Plaintiff was working as an engineer on a KCS train.

  Plaintiff became injured when Royal’s tractor-trailer, driven by Battle, collided with the

  train. See Record Document 1. Plaintiff filed claims against Royal and Battle for Battle’s

                                         Page 1 of 6
Case 5:18-cv-00420-SMH-MLH Document 194 Filed 10/08/20 Page 2 of 6 PageID #: 3923




      negligent operation of the tractor trailer, Royal’s negligent entrustment, and Royal’s

      negligent hiring of Battle. See id. at 3. Pursuant to the Federal Employers’ Liability Act,

      45 U.S.C. § 51, Plaintiff also filed a claim against his employer, KCS, for failing to provide

      a safe workplace. See id. KCS, in its answer to Allen’s Complaint, filed a cross claim

      against Royal asserting Royal’s negligent hiring, training, and supervision in addition to

      Battle’s negligent operating caused Allen’s injuries. See Record Document 5.1

               On April 8, 2020, pursuant to an order by Magistrate Judge Hornsby, Royal

      stipulated that Battle was acting within the course and scope of his employment with

      Royal when the incident occurred. See Record Document 131. Royal then filed the instant

      Motion for Partial Summary Judgment on April 9, 2020. See Record Document 132.

      Plaintiff and KCS filed responses opposing the motion. See Record Documents 136 &

      137. Plaintiff and KCS urge this Court to refrain from deciding the present motion until

      Royal has fully complied with Magistrate Judge Hornsby’s order to contact all counsel

      regarding whether liability or course and scope will be an issue going forward. To date,

      Royal has stipulated to course and scope but has failed to explicitly state a position on

      liability.

                                               LAW AND ANALYSIS

 I.       Summary Judgment Standard

               “A partial summary judgment order is not a final judgment but is merely a pre-trial

      adjudication that certain issues are established for trial of the case.” Streber v. Hunter,

      221 F.3d 701, 737 (5th Cir.2000). Partial summary judgment serves the purpose of




      1
       Plaintiff subsequently filed an Amended Complaint (Record Document 20) realleging the previous claims while
      adding defendant Cherokee Insurance Company.

                                                      Page 2 of 6
Case 5:18-cv-00420-SMH-MLH Document 194 Filed 10/08/20 Page 3 of 6 PageID #: 3924




   rooting out, narrowing, and focusing the issues for trial. See Calpetco 1981 v. Marshall

   Exploration, Inc., 989 F.2d 1408, 1415 (5th Cir.1993).

          Rule 56 of the F.R.C.P. provides that the court “shall grant summary judgment if

   the movant shows that there is no genuine dispute as to any material fact and the movant

   is entitled to judgment as a matter of law.” F.R.C.P. 56(a). In a summary judgment motion,

   “a party seeking summary judgment always bears the initial responsibility of informing the

   district court of the basis for its motion, and identifying those portions of the pleadings . .

   . [and] affidavits, if any, which it believes demonstrate the absence of a genuine issue of

   material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553 (U.S.

   1986) (internal quotations and citations omitted). “If a party fails to properly support an

   assertion of fact or fails to properly address another party’s assertion of fact as required

   by Rule 56(c), the court may . . . grant summary judgment.” F.R.C.P. 56(e)(3).

          If the movant meets this initial burden, then the non-movant has the burden of

   going beyond the pleadings and designating specific facts that prove that a genuine issue

   of material fact exists. See Celotex, 477 U.S. 317, 325, 106 S. Ct. 2548, 2554 (U.S. 1986);

   see Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). A non-movant, however,

   cannot meet the burden of proving that a genuine issue of material fact exists by providing

   only “some metaphysical doubt as to the material facts, by conclusory allegations, by

   unsubstantiated assertions, or by only a scintilla of evidence.” Little, 37 F.3d 1069, 1075

   (5th Cir. 1994).

 II.   Analysis

          Louisiana Civil Code article 2320 states in relevant part that “masters and

   employers are answerable for the damage occasioned by their servants and overseers,



                                            Page 3 of 6
Case 5:18-cv-00420-SMH-MLH Document 194 Filed 10/08/20 Page 4 of 6 PageID #: 3925




  in the exercise of the functions in which they are employed.” La. C.C. art. 2320. Essential

  to establishing this theory of vicarious liability is determining whether the employee’s

  negligence occurred within the course and scope of his employment. See Olmeda v.

  Cameron Intern. Corp., 139 F.Supp.3d. 816, 834 (E.D. La. 2015). Because of its

  stipulation to course and scope, Royal has confirmed that it is vicariously liable for Battle’s

  potential negligent conduct. However, Royal argues that because it has accepted

  responsibility for Battle, it cannot be held liable for negligent hiring, training, and

  supervision as claimed by Plaintiff and KCS. See Record Document 132.

     Royal relies on this Court’s previous holding in Dennis v. Collins to support its theory

  that all direct negligence claims must be dismissed. In Dennis, Collins, an employee of

  Greyhound, was driving a bus when he collided with Dennis’s vehicle. See Dennis v.

  Collins, 2016 WL 6637973 (W.D. La. 11/9/16). Dennis filed a claim against Collins for

  negligent driving and against Greyhound for negligent supervision, teaching, and training

  of Collins. See id. at *1. Greyhound moved for partial summary judgment arguing that

  negligent training and supervision causes of action against an employer are “subsumed

  within a negligence cause of action against the employee” if it is clear the employee acted

  negligently in the course and scope of employment. Id. at *4. This Court, agreeing with

  Greyhound’s argument, held that a plaintiff may not simultaneously maintain independent

  causes of action in tort against both an employee and an employer for the same incident

  when the employer stipulates that the employee acted within the course and scope of

  employment. See id. at *7.

         In further explanation of its holding in Dennis, this Court also relied on Libersat v.

  J & K Trucking, Inc., from the Louisiana Third Circuit Court of Appeal. See Libersat v. J &



                                           Page 4 of 6
Case 5:18-cv-00420-SMH-MLH Document 194 Filed 10/08/20 Page 5 of 6 PageID #: 3926




  K Trucking, Inc., 00-00192 (La. App. 3 Cir. 10/11/00); 772 So.2d 173. Libersat involved a

  trailer driver who collided with Mr. Libersat when the trailer driver attempted to make a U-

  turn. See id. at 174. In the appellate court, Mr. Libersat’s surviving spouse argued that

  the trial court failed to properly instruct the jury on the employer’s potential liability for

  improper hiring and training. See id. at 178. The Libersat court reasoned, however, that

  if the driver-employee was not found negligent “then no degree of negligence on the part

  of [the employer] in hiring [the driver] would make [the employer] liable to the Appellants.”

  Id. This Court interpreted the Third Circuit’s decision to mean that a complete lack of

  training or supervision could not be the but-for or legal cause of Dennis’s injuries absent

  some level of negligence on the part of the employee. See Dennis, 2016 WL 6637973 at

  *7.

         As in Dennis, the present motion for partial summary judgment requires the Court

  to answer whether there is a genuine issue of material fact on each element of Plaintiff

  and KCS’s negligent hiring, training, and supervision claims against Royal. This Court

  finds there is no genuine issue of material fact as to the elements of cause-in-fact or legal

  cause regarding the negligent hiring, training, and supervision claims. Royal’s liability to

  Allen for the injuries he suffered hinges on whether Battle acted negligently. In other

  words, if the trier of fact finds Battle’s negligence to be the cause-in-fact and legal cause

  of the harm suffered by Allen, then Royal is negligent. If Battle is not negligent, then no

  amount of negligence on the part of Royal in hiring, training, and supervising Battle could

  have been the cause-in-fact or legal cause of Allen’s injuries. Royal’s Motion for Partial

  summary Judgment is GRANTED.

                                        CONCLUSION



                                          Page 5 of 6
Case 5:18-cv-00420-SMH-MLH Document 194 Filed 10/08/20 Page 6 of 6 PageID #: 3927




          Based on the foregoing reasons, Royal’s Motion for Summary Judgment (Record

  Document 132) is hereby GRANTED.

          An order consistent with the terms of the instant Memorandum Ruling shall issue

  herewith.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this the 8th day of October,

  2020.




                                        Page 6 of 6
